  8:20-cv-00036-BCB-CRZ Doc # 89 Filed: 04/01/21 Page 1 of 1 - Page ID # 1211




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TIMOTHY L. ASHFORD, and TIMOTHY L.
ASHFORD, PC LLO,
                                                               8:20CV36
                    Plaintiffs,

      vs.                                                       ORDER

DOUGLAS COUNTY,

                    Defendant.


      During the conference call held on March 29, 2021, Plaintiffs’ counsel stated that
he intends to move to file a Rule 60(b) motion, therein explaining how the Rule 60(b)
standard is met. (See Filing No. 84, at CM/ECF p. 2, ¶ 2). He also intends to file a
motion to add additional parties; specifically, Douglas County District Court Judges who
he believes were involved in selecting or approving panel members for appointment of
counsel.

      After conferring with counsel,

      IT IS ORDERED:

      1)     A case progression order will not be entered at this time.

      2)     Plaintiffs’ anticipated motion for leave to file a supplemental Rule 60(b)
             motion, and their motion for leave to name additional defendants, shall be
             filed on or before April 28, 2021.

      3)     The clerk shall set an internal case management deadline of April 28,
             2021.

      Dated this 1st day of April, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
